Order entered June 13, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00968-CV

              IN RE IRINA LEONIDOVNA PETERS, Relator

         Original Proceeding from the 417th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 417-50402-2019

                                   ORDER
          Before Justices Pedersen, III, Osborne, and Partida-Kipness

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.

     We also STRIKE relator’s supplemental mandamus record.



                                         /Bill Pedersen, III//
                                         BILL PEDERSEN, III
                                         JUSTICE